DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 2-6 and 15-16 is/are objected to because of the following informalities:
Claim 2, Ln. 4 recites “an nitric oxide” which should read “a nitric oxide”
Claim 2, Ln. 12 recites “housing output conduit” which should read “housing outlet conduit” for consistency with claims 4 and 5. Alternately, claims 4 and 5 can be amended for consistency with the language in claim 2.
Claim 6, Ln. 4 recites “a delivery conduit” which should read “the delivery conduit” following the earlier recitation in the claim
Claim 15, Ln. 3 recites “the oxygen-containing gas” which should read “an oxygen-containing gas” as it is a first introduction
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the output gas stream” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 15, which provides the proper antecedent basis.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-29 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-29 of prior U.S. Patent No. 10,449,321. This is a statutory double patenting rejection. The claims in the instant application are an exact replica of the claims in the ‘321 patent with the exception of the minor editing corrections required by the above claim objections and 35 U.S.C. 112(b) rejection.
Allowable Subject Matter
Claims 1-29 are allowed over the prior art but are subject to the above statutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: the instant claims are an exact replica of the claims examined in parent case U.S. Appn. 15/484,981. As such the reasons for allowance stated in that prior application are equally applicable to the instant claims (see Notice of Allowance mailed 19 Jun 2019).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Applicant is cautioned that an amendment which attempts to broaden the claims and/or introduce claims to subject matter distinct from the present claims may introduce the necessity of a restriction/election requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785